Sub-Item 77I, 77Q1(a) and 77Q1(d) DREYFUS BNY MELLON FUNDS, INC. (the "Registrant") Dreyfus Alternative Diversifier Strategies Fund Dreyfus Emerging Markets Debt U.S. Dollar Fund Dreyfus Global Emerging Markets Fund Dreyfus Select Managers Long/Short Fund Dreyfus Yield Enhancement Strategy Fund (the "Funds") At a meeting held on February 22-23, 2017, the Board of Directors of the Registrant approved the creation of Class T shares, a description of which appears in the documents incorporated by reference below: 1.
